Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Although claimant had customarily worked on holidays for which he was paid extra, the employer’s chief of security informed him that he would not be working on one particular holiday. Instead of questioning the decision at the time it was made or otherwise making it known that he was dissatisfied with this decision, claimant worked one more day and then informed the personnel department that he was not coming back. Claimant contends that by not scheduling him to work that one day, the chief of security was obviously biased against him which is why he left. Even if this was true, it has been held that failure to get along with one’s boss (see, Matter of Grossman [Levine], 51 AD2d 853; Matter of Snapperman [Levine] 50 AD2d 1029) or being dissatisfied with not getting overtime work (see, Matter of Oxendine [Levine] 49 AD2d 784, 785) does not constitute good cause for leaving one’s employment. Under the circumstances, the determination that claimant left his employment without good cause is supported by substantial evidence and must be upheld.
Decision affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.